NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TARIK I. MESSAAD,                               No. 17-16111

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00582-MMD-
                                                VPC
 v.

COUNTY OF WASHOE; CHUCK ALLEN, MEMORANDUM*
Washoe County Sheriff,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Tarik I. Messaad appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging an unlawful detention. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Thompson v. Paul, 547
F.3d 1055, 1058 (9th Cir. 2008) (dismissal under Fed. R. Civ. P. 12(b)(6));


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915(e)). We may affirm on any ground supported by the record. Thompson,
547 F.3d at 1058-59. We affirm.

      The district court properly dismissed Messaad’s Fourth Amendment claim

alleging that he was unconstitutionally held without a prompt probable cause

determination because a probable cause determination was made within 48 hours

of his arrest. See Jones v. City of Santa Monica, 382 F.3d 1052, 1055 & n.2 (9th

Cir. 2004) (probable cause determinations made within 48 hours are presumptively

prompt, and determinations may be informal and non-adversarial without a

personal appearance by the suspect).

      Although the district court improperly dismissed on the basis of Heck v.

Humphrey, 512 U.S. 477 (1994), dismissal of Messaad’s Sixth and Fourteenth

Amendment claims was proper because Messaad has not alleged any harm arising

from the defendants’ actions, and leave to amend would be futile. See Thinket Ink

Info. Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061 (9th Cir. 2004)

(dismissal without leave to amend is appropriate where “amendment would be

futile” (citation and internal quotation marks omitted)).

      Contrary to Messaad’s contention, the district court properly screened

Messaad’s complaint under 28 U.S.C. § 1915(e). See Lopez v. Smith, 203 F.3d
1122, 1129 (9th Cir. 2000) (en banc) (§ 1915(e) applies to all in forma pauperis


                                          2                                    17-16111
complaints).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-16111